          Case 1:16-cr-00154-KBJ Document 87 Filed 10/21/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                 :       16 Cr. 154 (KBJ)

v.                                            :

LUZ IRENE FAJARDO CAMPOS                      :

Defendant.                                    :


                          DEFENDANT’S UNOPPOSED MOTION
                          TO SCHEDULE STATUS CONFERENCE

       Defendant Luz Fajardo Campos is currently incarcerated at the Piedmont Regional Jail in

Farmville, Virginia. The facility is more than three and a half hours from Washington, D.C. and

has only limited visitation hours – even for attorneys. The undersigned previously contacted the

U.S. Marshals Service several times and requested that the defendant be transported back to the

Washington, D.C. Metropolitan area. Undersigned has finally been advised that in order for the

Marshals to transport Luz Fajardo, there must be a Court hearing scheduled in this case.

Undersigned has consulted with the prosecutor in this case, and represents that the Government

does not object to scheduling a status hearing in the case. Moreover, the parties have consulted

their respective calendars and are both free on the following dates: October 25, 2109; November

1, 2019; and November 4, 2019.

       Accordingly, the defense respectfully requests that this Court schedule a status

conference in this case as expeditiously as possible in this case and that the United States

Marshals Service be directed to transport defendant Luz Fajado Campos to the District of

Columbia - in advance of the status hearing if possible. Further, in order to avoid any possibility

that the defendant will be returned to the Piedmont Regional Jail, the attached Proposed Order




                                                  1
          Case 1:16-cr-00154-KBJ Document 87 Filed 10/21/19 Page 2 of 2



provides that the defendant shall be held at the Correctional Treatment Facility in Washington,

D.C. pending the currently scheduled trial date in this case.

       A proposed Order is attached to this Notice for the Court’s review.

                                                      Respectfully submitted,

                                                      Robert Feitel

                                                      _____________________________
                                                      Robert Feitel, Esquire
                                                      Law Office of Robert Feitel
                                                      1300 Pennsylvania, Avenue, N.W.
                                                      190-515
                                                      Washington, D.C. 20008
                                                      D.C. Bar No. 366673
                                                      202-450-6133 (office)
                                                      202-255-6637 (cellular)
                                                      RF@RFeitelLaw.com




                                  CERTIFICATE OF SERVICE

              I hereby certify that a copy of the foregoing was sent via ECF, to Cole Radovich,
       Narcotic and Dangerous Drug Section, 2 Constitution Square, N.W. Washington, D.C.
       20005, this 21st day of October 2019.



                                              Robert Feitel

                                              ___________________________
                                              Robert Feitel




                                                 2
